Title: 23d.
From: Adams, John Quincy
To: 


       Continual North east winds have prevailed for a week past. This evening, I past, with Thompson at Captain Coombs’s. We found Mr. Porter and Mr. Kellogg, two young Parsons there. The evening was tolerable; and something more. Fanny Jenkins was as easy, as good natured, as talkative as usual. Jenny Coombs is sensible and clever. Her Sister Polly it is feared, is in a consumption: a disorder by which Captain Coombs has already lost two of his children... Poor, miserable beings we are! Dependant for our happiness, not only upon our own conduct, but equally upon the caprices of fortune, and the casual occurrences of a day. What must be the feelings of a Parent, who after rearing a numerous family of promising children, just as they are entering upon the Stage of Life; and when he begins to reap the rewards for his pains in educating them, by being witness to their usefulness in the world; when he fondly hopes to leave them in the enjoyment of prosperous circumstances; to see them drooping, and dying under the operation of a long, lingering disease, in which the terrors of death are increased, by its slow and gradual approaches. Yet, this is the situation of many Parents. And if the causes of misery are thus distributed, as well to the virtuous and the good, as to the abandoned and unprincipled, what is the lot we have to expect in the world? I look forward with terror; and by so much the more, as the total exemption from any great evils hitherto, leads me to fear, that the greatest are laid up in store for me.
      